Citation Nr: 0021108	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  95-01 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for low 
back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966, and from May 1966 to May 1972.

The current appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied entitlement to an evaluation 
in excess of 20 percent for low back strain.

The veteran provided oral testimony before a Hearing Officer 
at the RO in November 1995 and January 1997, transcripts of 
which have been associated with the claims file.

In May 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In March 2000 the RO granted entitlement to an increased 
evaluation of 40 percent for low back strain.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claim for an increased 
evaluation for his low back strain is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).



In general, an allegation of increased disability is 
sufficient to establish  a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his low back strain (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that as a result of the May 1997 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

The veteran and his representative have raised the issue of 
entitlement to service connection for degenerative disc/joint 
disease of the lumbar spine to include as secondary to his 
service-connected low back strain.  They have provided a 
medical statement from a private physician who in December 
1999 expressed a somewhat favorable opinion in this regard, 
but acknowledged that he did not have access to the veteran's 
medical records in order to provide a more definitive 
opinion.  

The veteran was last examined by VA in October 1997.  At that 
time the VA examiner expressed doubt that there was any 
relationship between the veteran's original injury in service 
and his current disc/joint disease of the lumbar spine.  The 
examination report is somewhat ambiguous as to whether the VA 
examiner had full access to the veteran's medical records.  
While the VA examiner made references to the veteran's 
"chart", there was no acknowledgment that the veteran's 
claims file had been made available for review.  Also, the 
examiner seemed to be reciting the veteran's subjectively 
provided medical history, and the examiner included 
references to not having found a number of pertinent medical 
reports.


The claim of entitlement to service connection for 
degenerative disc/joint disease of the lumbar spine to 
include as secondary to the service-connected low back strain 
is inextricably intertwined with the prepared and certified 
issue of entitlement to an increased evaluation for low back 
strain.  Harris v. Derwinski, 1Vet. App. 180 (1991).

The possibility that the October 1997 VA examination may have 
been conducted without access to the veteran's claims file 
renders the subject examination inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (1999) ("It 
is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.") See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) ('[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  (emphasis added)).  

Whether or not the claims file was made available to the VA 
examiner for review in October 1997, the Board reiterates 
that a private physician has expressed an opinion 
acknowledging the probability of a relationship between the 
veteran's development of a neurological disorder as secondary 
to a service reported injury.  The Board is of the opinion 
that a contemporaneous VA examination of the veteran by a 
board composed of an orthopedic surgeon and a neurologist 
would materially assist in the adjudication of his claims.  

Additionally, the Board notes that the RO has rated the 
veteran's low back strain under diagnostic code 5295 of the 
VA Schedule for Rating Disabilities, relative to lumbosacral 
strain which includes consideration of limitation of motion.  
A definite association of the veteran's disc disease with 
service or his service-connected lumbosacral strain would 
trigger application of the criteria under diagnostic code 
5293 relating to intervertebral disc syndrome.  


The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

The VA General Counsel in a precedent opinion has held that 
diagnostic code 5293, for intervertebral disc syndrome, 
involves loss of range of motion and that consideration of 
the foregoing criteria is proper.  VAOPGCPREC 36-97.  In any 
event, the October 1997 VA examination does not sufficiently 
address these criteria, which is all the more reason for 
contemporaneous examinations.

Therefore, in accordance with VA's duty to assist the veteran 
in the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a);  38 C.F.R. § 3.103(a) (1999), the 
Board is deferring adjudication of the issue prepared and 
certified for appellate review pending a remand of the case 
to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records of treatment for his low back 
disabilities.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  Additionally, the RO 
should contact BAB, MD, 800 12th Avenue, 
Suite 300, Fort Worth, Texas 76104, and 
request that he provide all available 
records of his treatment of the veteran.

2.  The RO should arrange for VA special 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and neurologist, or other appropriate 
medical specialists, for the purpose of 
ascertaining whether degenerative 
disc/joint disease of the lumbar spine is 
related to service, and there is a causal 
relationship between his service-
connected low back strain and 
degenerative disc/joint disease, and the 
extent of severity of his low back 
strain.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
separate copies of this remand must be 
made available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of their examinations.  
Each examiner must be requested to 
annotate the examination report 
specifying that the claims file was in 
fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

Each examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected low back strain in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  


It is requested that each examiner 
provide explicit responses to the 
following questions:

(a) Does the service-connect low back 
strain involve only the joint 
structure, or does it also involve 
the muscles and nerves?

(b) Does the service-connected low 
back strain cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiners 
must so indicate.

(c) With respect to subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disability, the presence or 
absence of changes in condition of 
the skin indicative of disuse due to 
the service-connected low back 
disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected low back strain.




(d) The examiners are also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected disability, and if 
such overlap exists, the degree to 
which the nonservice-connected 
problem creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected disability.  If the 
functional impairment created by the 
nonservice-connected problem cannot 
be dissociated, the examiners should 
so indicate.

The examiners must be requested to 
express opinions as to whether there is 
any causal relationship between the 
service reported injury and the current 
degenerative disc/joint disease of the 
lumbar spine, and if not, whether there 
is any causal relationship between the 
service-connected low back strain and 
degenerative disc/joint disease of the 
lumbar spine.  If no such causal 
relationship is shown to exist, the 
examiners must be requested to express an 
opinion as to whether the service-
connected low back strain aggravates the 
nonservice-connected degenerative 
disc/joint disease of the lumbar spine.  
If such aggravation is conceded to exist, 
the examiners must address the following 
medical issues:

(1) The baseline manifestations which are 
due to the effects of nonservice-
connected degenerative disc/joint disease 
of the lumbar spine;



(2) The increased manifestation which, in 
the examiners' opinions, are proximately 
due to the service-connected low back 
strain based on medical considerations; 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of nonservice-connected degenerative 
disc/joint disease are proximately due to 
the service-connected low back strain.  
Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for degenerative disc/joint 
disease of the lumbar spine to include as 
secondary to the service-connected low 
back strain with application of 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  The RO should then 
readjudicate the issue of entitlement to 
an evaluation in excess of 40 percent for 
the service-connected low back 
disability.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in a denial of his claims.  
38 C.F.R. § 3.655 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


